DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 8/22/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome all prior 112 rejections. The amendments to independent claim 1 are sufficient to overcome the prior 102(a)(1) rejection over US 3,599,734 (Farris). New grounds respectfully follow. The amendments to claim 27 are not sufficient to overcome Farris, as described in the rejections below.

Regarding the drawing objection for the subject matter of claims 18 & 19 not being shown in the figures, "applicant respectfully traverses" with the remarks that "the express illustrations of a 'housing lock', 'first lock' and 'second lock' are not necessary for understanding by one of ordinary skill in the art…"
Applicant's remarks are an assertion with no elaboration or explanation, and are respectfully not persuasive. These are not generic O-rings or tubulars, or an insignificant feature. Rather, the features are the primary claimed elements of their respective claims, are disclosed as having significant function within the tool (¶ 66-69 of the pre-grant publication), and submitted as patentable by Applicant by virtue of their claim status. The examiner respectfully maintains the drawing objections.

The examiner is also respectfully obliged to reject claim 1 for reciting "a computer-readable medium" without the necessary "non-transitory" language. Citing MPEP §2106.03, subsection II: "the BRI [broadest reasonable interpretation] of machine readable media can encompass non-statutory transitory forms of signal transmission… When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate".

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
The "housing lock" of claim 18
The "first lock" and "second lock" of claim 19
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Objections
Claims 14, 15, & 18 objected to because of the following informalities: The claim preambles currently read "The well tool" while parent claim 1 has been amended to recite "A system". Similarly, all the other currently pending dependent claims from claim 1 have been amended to recite "The system". Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-15, 17-19, 25, & 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the phrase "a computer-readable medium storing instructions" in claim 1 encompasses the non-statutory subject matter of transitory form of signal transmission. 
Citing MPEP §2106.03, subsection II: "A claim whose BRI (broadest reasonable interpretation) covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason…
[T]he BRI of machine readable media can encompass non-statutory transitory forms of signal transmission… When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate".
Claims 3-5, 7-15, 17-19, 25, & 26 depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 28, 31-33, & 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,599,734 (Farris).
Independent claim 27: Farris discloses a method comprising:
rotating a shaft ("rod 13") of a well tool (fig 1) of a system (figs 1-3) in a first direction (¶ bridging cols 2 & 3. The examiner notes that this paragraph appears to contain a typo in lines 46 & 47 calling rod 13 "rod 10") such that a first nut (22) of a cutting 5device (fig 1) of the well tool translates axially along the shaft (transition between figs 1 & 2) towards a second nut (23) of the cutting device of the well tool arranged on the shaft (figs 1 & 2), wherein the translation of the first nut towards the second nut extends multiple blades of the cutting device (25 & 26; transition between figs 1 & 2);
rotating the well tool to form a notch in a formation (col 2:50-65);
determining, by a controller of the system (the human controlling the system via "switch 85" and "handle 54" - col 3:1-14), a radius of the cutting device ("…until the motor ceased operating, indicating the cutting end 30 was engaging the bore hole wall" - col 3:4-6); and
comparing, by the controller of the system, the determined radius of the cutting device to a predetermined final radius (The motor ceasing operation shows that the cutting end 30 engages the wall, but has not reached the final radius, resulting in "[h]andle 54 would then of course be rotated and the motor periodically operated, maintaining the end 30 continuously in contact with the bore [hole] wall. Once the slot was cut, the switch would be reversed…" - col 3:1-14).
In other words, the operation of motor 82 is indicative of the diameter of the tool, and will alert the operator (who "controls the system") that some-but-not-all of the expansion has been reached when the motor stops. Responsive to this, the operator turns handle 54, with motor 82 extending further when possible, which completes the extension to the predetermined final radius (fig 4).

Claim 28: The method according to claim 27, wherein the translation of the first nut 10towards the second nut (transition between figs 1 & 2) extends a hinge of the cutting device (31, figs 1 & 2), wherein the hinge connects a first blade of the multiple blades and a second blade of the multiple blades (ibid).

Claim 31: The method according to claim 27, wherein the well tool is rotated by a motor (can be drawn to either the hand operation of handle 54 or electric motor 82: fig 4. ¶ bridging cols 2 & 3).

Claim 32: The method according to claim 27, wherein a rotational speed of the well tool is greater than a rotational speed of the shaft (The housing is rotated while the shaft is not rotated by handle 53 or motor 82: col 2:62-70 & col 3:4-11).

 
Claim 33: The method according to claim 27, wherein rotating the shaft of the well tool in a first direction and rotating the well tool to form a notch in a formation occur simultaneously (col 2:51-61 & col 3:6-9).

Claim 35: 21The method according to claim 27, further comprising rotating the shaft in a second direction ("Once the notch is fully cut… rotation of handle 53 will commence in the opposite direction, causing rod 20 to rotate in the opposite direction…" - col 2:66-70. Same for the embodiment with motor 82: col 3:9-11).

Claim 36: The method according to claim 35, wherein the rotation of the shaft in the second direction translates the first nut of the cutting device of the well tool axially along 5shaft away from the second nut arranged on the shaft (col 2:66-71; retraction of the cutting blades moves the nuts axially along the shaft: transition between figs 2 & 1).

Claim 37: The method according to claim 36, wherein the multiple blades comprise a first blade (25, fig 2) and a second blade (26), wherein the translation of the first nut away from the second nut retracts a blade hinge of the cutting device (31, fig 1), wherein the blade hinge connects the first blade and the second blade (col 2:66-71; retraction of the cutting blades moves the nuts axially along the shaft: transition between figs 2 & 1).

Claim 38: The method according to claim 27, wherein prior to rotating the shaft of the well 10tool in a first direction such that [the] first nut of the cutting device of the well tool translates axially along the shaft towards the second nut of the cutting device of the well tool arranged on the shaft, the method further comprises:
anchoring a tool body ("housing 10") in a wellbore at an axial position in the wellbore (via 70, fig 3; col 2:36-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-13, 15, 17-19, 25, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,599,734 (Farris) in view of US 2010/0282511 (Maranuk).
Independent claim 1: Farris discloses system for generating a notch in an open-hole wellbore (title; use in an open-hole wellbore is intended use and not a structural requirement; MPEP §2114, subsection II), the well tool comprising:
a tool body (figs 1-4) comprising:
a housing ("tubular housing 10" - fig 1) defining at least one slot ("longitudinally extended notch 12" - fig 1), the housing defining an interior volume (clearly shown in fig 1);
a cutting device disposed in the interior volume of the housing (clearly shown in fig 1; individual sub-elements of the "cutting device" are cited below), the cutting device configured to form a notch in a formation through which the wellbore is formed (abstract & fig 2), the cutting device comprising:
a shaft disposed in the interior volume of the housing ("rod 13"), the shaft comprising:
a first portion having first exterior threads that extend around the first portion in a first direction ("threads 20" - fig 1), and
a second portion having second exterior threads that extend around the second portion in a second direction ("threads 21" - fig 1), wherein the second direction is opposite the first direction ("Threads 20 and 21 must be of opposite hand, for example, if thread 20 is a right-hand thread, then thread 21 must be a left-hand thread" - col 1:66-68); and
multiple blades (25 & 26 comprise a plurality. The examiner notes that the claim language as currently written does not require the four bladed structure shown in figure 4 of the present case, as evidenced by both this clause of the above limitation allowing for only a single "slot" in the "housing" though which "the multiple blades are configured to extend" through as recited later in the claim as well as in dependent claim 5. Elements 25 & 26 of Farris can each be called a "blade" and therefore "multiple blades" are taught) having a first blade extending from the first portion of the shaft ("arm 25") and a second blade extending from a second portion of the shaft ("arm 26"), wherein the first and second blade are attached (Attached both indirectly by being assembled together in the tool and directly attached by pivot pin 31), wherein the multiple blades are configured to extend radially outward toward the formation through the slot (fig 2) or inward away from the formation (fig 1); and
a motor ("electrical motor 82" - col 2:74) rotationally coupled to the shaft of the cutting device (col 2:74 through col 3:14. Shown attached to the shaft in fig 4).
As similarly described for claim 27 above, Farris discloses that the human controlling system prompts the motor to rotate in a first direction (col 3:1-6), determines the radius of the cutting device ("…until the motor ceased operating, indicating the cutting end 30 was engaging the bore hole wall" - col 3:4-6), comparing the determined radius of the cutting device to a predetermined final radius (The motor ceasing operation shows that the cutting end 30 engages the wall, but has not reached the final radius, resulting in "[h]andle 54 would then of course be rotated and the motor periodically operated, maintaining the end 30 continuously in contact with the bore [hole] wall. Once the slot was cut, the switch would be reversed…" - col 3:1-14); and prompting, in response to the radius being equal to the predetermined final radius (col 3:9-11), the motor to rotate in a second direction, opposite the first direction (ibid; "Once the slot was cut, the switch would be reversed…").
As a reference from 1971, Farris will naturally not teach computer implementation of this previously human-performed activity. Of course much of modern 103 standard revolves around the idea that using a computer to implement a previously manual / human-performed activity is obvious.
That said, Farris does not explicitly disclose a computer system that implements the expansion and retraction based off current dimensions. However Maranuk teaches a wired smart reamer (title) that has sensors to monitor the tool operation (¶ 49), including the positioning of the reamer arms ("Sensors may be positioned on the reamer to monitor and report other information, such as the positioning, e.g. open, closed, and partially open, of the reamer arms and forces that act on the tool, such as vibration, weight on the reamer arms, torque on the reamer arms, rpm of the tool, temperature, pressure and/or stress/strain across the tool" - ¶ 60). This is implemented by a computer system ("processor" and "memory" in a 2010 reference clearly conveys a generic "computer system" to the ordinary artisan) comprising:
a controller operatively connected to the reamer ("controllers and actuators" - ¶ 80); and
one or more processors (¶s 69-70 & 80-82), a [non-transitory] computer-readable medium storing instructions executable by the one or more processors to perform operations (¶s 62, 70, & 80-82), including the selective expansion or retraction of the reamer based on feedback from the sensors of the reamer (¶s 60, 80, 82, 86). 
It would have been obvious to one of ordinary skill in the art at the time of filing to update the Farris reference to use modern computer technology to implement the previously manual activity. This is a long standing principle of obviousness - MPEP §2144.04, subsection III - especially in the modern age of computers. Maranuk teaches that it is known to use sensors which measure the expansion or retraction amount of an expandable reamer (¶ 60) as feedback into a processor, which makes decisions based thereon (¶s 80-82 & 86). The benefits of computer implementation are replete and well understood, and include speed & accuracy of response, reliability & consistency, and freeing the human operator to perform other duties.

Claim 3: The system according to claim 1, wherein the cutting device further comprises a first nut (Farris: 2, figs 1 & 2) having a first threaded surface ("A pair of extending means 22 and 23 are threaded onto rod 13" - col 1:68-69) defining a first opening (inherently necessary for "threaded onto rod 13"), wherein the 25 first opening receives the first portion of the shaft (ibid & fig 1).

Claim 4: The system according to claim 3, wherein the cutting device further comprises a second nut having (Farris: 23, figs 1 & 2) a second threaded surface defining a second opening ("A pair of extending means 22 and 23 are threaded onto rod 13" - col 1:68-69), wherein the second opening receives the second portion of the shaft (ibid & fig 1).18


Claim 5: The system according to claim 1, wherein the well tool has an extended position (Farris: fig 2) and a retracted position (fig 1), wherein in the extended position, multiple blades extend through the slot of the housing (fig 2), wherein in the retracted position the multiple blades are arranged in the interior volume of the housing (fig 1).


Claim 7: The system according to claim 1, wherein the first blade attaches at a first end to the first portion of the shaft (Farris: at pivot point 27; figs 1 & 2) and the second blade attaches at a first end to the second portion of the shaft (at pivot point 28), wherein a second end of the first blade and a second end of the 10 second blade attach at a blade hinge (at pivot point 31).

Claim 8: The system according to claim 7, wherein a first nut connects the first end of the first blade to the first portion of the shaft (Farris: 22, fig 1).

Claim 9: The system according to claim 7, wherein a second nut connects the first end of the second blade to the second portion of the shaft (Farris: 23, fig 1).

Claim 10: 15The system according to claim 1, wherein a blade hinge connects the first blade and the second blade (Farris: 31, fig 1).

Claim 11: The system according to claim 10, further comprising a scribe connected to the blade hinge of the cutting device (Farris: 30, figs 1 & 2).

Claim 12: The system according to claim 11, wherein the shaft defines a longitudinal 20 axis (Farris: clearly shown in figs 1 & 2 but not individually numbered), wherein the scribe is centered on and extends along a second axis, orthogonal to the longitudinal axis (transition between figs 1 & 2).

Claim 13: The system according to claim 12, wherein the scribe is configured to rotate on the second axis (Farris: col 2:51-65; also shown by the circumferential nature of the notch cut as shown in fig 2).

Claim 15: The system according to claim 1, wherein the motor connected to the tool body (Farris: electric motor 82: fig 4) operable to rotate the tool body (¶ bridging cols 2 & 3).

Claim 17: The system according to claim 15, wherein the motor is connected to the shaft and is operable to rotate the shaft (Farris: ¶ bridging cols 2 & 3 for 53, 54, & 82. 53 82 are directly connected to & rotate the shaft. 54 rotates the tool with the shaft inside. The examiner notes that this paragraph appears to contain a typo in lines 46 & 47 calling rod 13 "rod 10").

Claim 18: The system according to claim 1, wherein the motor is connected to the shaft operable to rotate the shaft (Farris: electric motor 82: fig 4, ¶ bridging cols 2 & 3. 82 is directly connected to & rotate the shaft) and wherein the housing comprises a housing lock (given the generic nature of this recitation and the lack of details in the disclosure, the "housing lock" can be drawn to any feature which provides any kind of "locking" action, including 11, 24, pints 27, 27, 31, 40, or 51 - fig 1 - 70, the flange which secures seals 59, fig 3).


Claim 19: The system according to claim 18, wherein a first nut arranged on the first portion of the shaft comprises a first lock (Farris: pin 27 locks the nut to the blade) and a second nut arranged on the second portion of the shaft comprises a second lock (pin 28 locks the nut to the blade).

Claim 25: The system according to claim 1, wherein the at least one slot of the housing25 is a radial slot (Farris: slot 12 extends radially through the housing: figs 1 & 2).20

Claim 26: The system according to claim 1, wherein the at least one slot of the housing is an axial slot (Farris: slot 12 extends axially through the housing: figs 1 & 2).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 3,599,734 (Farris) & US 2010/0282511 (Maranuk), in further view of US 6,575,255 (Rial).
Claim 14: The combination discloses all the limitations of parent claim 1, but does not expressly disclose a plurality of slots with a plurality of first & second blades aligned with a respective slot. However Farris does disclose a single slot (12) aligned with a respective first and second blade (25 & 26). It has been held that the mere duplication of parts has not patentable significance unless a new and unexpected result is produced (MPEP §2144.04, subsection VI(B)).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to from a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP §2144.06, sections I & II.
Further, Rial discloses a notching assembly which may have one blade set ("cutter set 14" - fig 2) or a plurality of blade sets (fig 4) thus showing them to be known and obvious variations of each other. In other words, it is known in the art, as shown by Rial, that a plurality of blade sets is a known variation on a single set of blades.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to duplicate the set of blades & the respective slot taught by Farris as suggested by Rial as well as in light of the holdings of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP §2144.04, subsection VI(B)). This is a known and obvious variation. Further the use of multiple sets of blades means that more material will be cut per rotation, thus potentially increasing notching speed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676